IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                                     : NO. 910
                                           :
APPOINTMENTS TO THE JUDICIAL               : SUPREME COURT RULES DOCKET
ETHICS ADVISORY BOARD                      :
                                           :


                                          ORDER

PER CURIAM

       AND NOW, this 1st day of April, 2022, pursuant to Rule 104 of the Pennsylvania
Rules of the Judicial Ethics Advisory Board, it is Ordered that the following individuals are
appointed as members of the Judicial Ethics Advisory Board for the specified terms of
service, effective immediately:

                                          Two-year term:

              The Honorable David J. Barton, Allegheny County
              The Honorable Linda R. Fleming, Cambria County
              Jayne F. Duncan, Esquire, Lancaster County

                                         Four-year term:

              The Honorable Patrick F. Dugan, Philadelphia
              The Honorable Jennifer J. Patton Clancy, York County
              The Honorable Edward D. Reibman, Lehigh County

                                          Six-year term:

              The Honorable Lori A. Dumas, Philadelphia
              The Honorable Stephen P. B. Minor, Potter County
              The Honorable Victor P. Stabile, Dauphin County

       It is further Ordered that the Honorable Linda R. Fleming is designated as the
Chair, and the Honorable Stephen P. B. Minor is designated as Vice-Chair, for a period
of two years, effective immediately.